internal_revenue_service number release date index number ------------------------------ ---------------------- ------------------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-147021-06 date date -------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- legend distributing ---------------------- ----------------------------------------------------------- state x busine sec_1 ---------- -------------------------- --------------------- ---------------------- date1 date shareholder a1 ------------------------------------------------------------ shareholder a2 ------------------------------------------------------------ shareholder a3 ------------------------------------------------------------ shareholder a4 ------------------------------------------------------------ shareholder b1 ------------------------------------------------------------ -------------------- -------------------- ------------------ ---------------- -------------------- plr-147021-06 shareholder b2 ------------------------------------------------------------ shareholder b3 shareholder b4 ---------------------- ------------------------------------------------------------ dear ---------- ------------------- ------------------------ this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondences dated date date date and date is summarized below facts distributing is a state x corporation that directly conducts busine sec_1 distributing was incorporated on date as a subchapter_c_corporation but converted to a subchapter_s_corporation effective date it is a cash_method taxpayer filing its returns on a calendar_year financial information has been received indicating that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has a single class of voting common_stock the family of shareholder a owns approximately one-half of taxpayer’s stock specifically shareholder a1 shareholder a2 shareholder a3 and shareholder a4 hold --------- ---------- ---- and ---- respectively of distributing’s stock the family of shareholder b owns the remaining one-half of taxpayer’s stock specifically shareholder b1 as trustee of the living_trust of shareholder b1 shareholder b2 as trustee of the living_trust of shareholder b2 shareholder b3 and shareholder b4 hold -------- -------- ------ and ------ respectively of distributing’s stock to resolve management systemic and other problems that have arisen because of irreconcilable differences between the two families the shareholders have proposed to separate distributing proportionally in accordance with the two families’ relative share interests to effectuate the proposed transaction the shareholders will cause distributing to form a new corporation controlled and contribute to controlled certain of its residential and commercial properties and cash solely in exchange for the assumption of related liabilities and ------ of the stock of controlled controlled will be a cash_method taxpayer formed under the laws of state x immediately_after_the_transfer of assets by distributing to controlled distributing will distribute all of the stock of plr-147021-06 controlled to the family of shareholder a in exchange for all of the stock of distributing owned by the family of shareholder a controlled will elect to be taxed as a subchapter_s_corporation on the first available date after the distribution representations the taxpayers have made the following representations in connection with the transaction described above distributing controlled and each of the shareholders will each pay his her or its own expenses_incurred in connection with the proposed transaction no part of the controlled stock to be distributed by the distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction there is no planned or intended substantial reduction in business activity for any active business the distribution of the stock or stock and securities of controlled is carried out for the following corporate business purposes a to resolve shareholder disputes concerning the operation and management of the business b to resolve shareholder disputes concerning the strategic direction of the business and c to resolve shareholder disputes concerning the fundamental business matters the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more of these corporate business purposes the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both a b c d e f plr-147021-06 g h i j k l there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed within the meaning of sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no investment_credit has been or will be claimed with respect to the transferred property no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n o p no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the value of the total combined shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- plr-147021-06 year period determined after applying sec_355 ending on the distribution date q r s t for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock or percent or more of the value of the total combined shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the total fair_market_value of the assets transferred in the proposed transaction will equal or exceed the aggregate adjusted bases of those assets the fair_market_value of the controlled stock to be received by distributing shareholders will be approximately equal to the fair_market_value of the distributing stock surrendered by such shareholders in the exchange neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 rulings based solely on the information submitted and on the representations set forth above we rule as follows with respect to the proposed transaction the transfer by distributing to controlled of part of its assets in exchange for all of the controlled stock and assumption_of_liabilities followed by the distribution of all the controlled stock to controlled shareholders in exchange for all of controlled shareholders’ distributing stock will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities sec_361 sec_357 controlled will recognize no gain_or_loss on the receipt of assets in exchange for controlled stock sec_1032 plr-147021-06 controlled’s basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled’s holding_period of each asset received from distributing will include the period during which distributing held such asset sec_1223 the controlled shareholders will recognize no gain_or_loss and no amount will otherwise be included in the income of the controlled shareholders upon receipt of the controlled stock in exchange for all of controlled shareholders’ distributing stock sec_355 distributing will recognize no gain_or_loss on the distribution of the controlled stock to controlled shareholders sec_361 the aggregate basis of the controlled stock in the hands of the controlled shareholders will equal the aggregate basis of the distributing stock surrendered in the exchange sec_358 controlled shareholders’ holding_period of the controlled stock received in the distribution will include the holding_period of the distributing stock surrendered in the exchange provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 distributing’s earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 the accumulated_adjustments_account of distributing will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing will be allocated under sec_3i2 h see sec_1_312-10 and sec_1_1368-2 distributing's momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 b b if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to elect to be a subchapter_s_corporation under sec_1362 a for its first taxable_year controlled will be subject_to sec_1374 with respect to any asset transferred from distributing to controlled to the same extent distributing would have been subject_to sec_1374 with respect to such asset had distributing made an election to be treated as a subchapter_s_corporation for purposes of plr-147021-06 sec_1374 controlled’s recognition_period will be reduced by the portion of d’s recognition_period that expires prior to distributing’s transfer of these assets to controlled sec_1374 d ann i r b except as expressly provided herein no opinion is expressed or implied caveats concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 further no opinion is expressed concerning whether distributing’s s election is valid whether controlled is otherwise eligible to be taxed as an s_corporation and whether controlled’s election to be an s_corporation will be valid under sec_1362 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _debra carlisle______________________ debra carlisle chief branch office of associate chief_counsel corporate
